McKAY, Circuit Judge,
concurs in the opinion of the court and files the following separate statement:
I concur in the court’s opinion. I write separately to indicate my view that section 205(a) of FLPMA requires the Secretary, before acquiring access to federal lands through condemnation, to make a substantiated determination of the present and reasonably anticipated future uses of the federal lands.1 The Secretary may then make a decision to condemn an access corridor necessary to meet these expected uses. In determining the extent of condemnation “necessary” to meet the expected uses, the Secretary should consider, for example, the types and volume of anticipated traffic, as well as the safety of those using the access route. Once he has considered the relevant factors, his decision is subject to review, as we have indicated, but only for an abuse of discretion in light of the “necessary” standard contained in the authorizing legislation. However, if a trial court finds that the Secretary has not made an initial determination of expected use, the proper remedy may well be to remand to the agency with instructions to make that determination and prepare a record suitable for reviewing the exercise of discretion.
The record before us is inadequate to inform us what, if anything, the Secretary has done as a prelude to his decision to acquire these access parcels. If the Secretary has in fact conducted the appropriate initial determination required by the statute, then, of course, the trial court can review on remand the Secretary’s condemnation decision. However, I would not preclude, and I do not understand the court’s opinion to preclude, the Secretary from voluntarily seeking a further remand from the trial court to the agency to permit the development of its administrative record if, on reflection, the Secretary considers the present record inadequate.

. These uses may include both those promoted by government agencies as well as spontaneous citizen uses.